Appellants in their brief agree that the issues herein presented are identical with those involved in Webb v. Glenn, Receiver (Tex. Civ. App.)82 S.W.2d 1117, this day decided. The latter case was by us affirmed as presenting essentially the same issues decided in Boles v. Missouri State Life Insurance Company (Tex. Civ. App.) 81 S.W.2d 141, and in Walker v. Temple Trust Company (Tex. Civ. App.) 60 S.W.2d 826, affirmed by the Supreme Court in 80 S.W.2d 935. Upon the authority of those cases, therefore, the judgment of the trial court in the instant case is likewise affirmed.
Affirmed.